                    Case 4:21-mj-00033-KPJ Document 13-1 Filed 01/21/21 Page 1 of 1 PageID #: 41




          ColonelTPerez (Ret) 1 day ago • <§> 72k                                                          \/
          @Colonel007

Today January 6, 2021, We Patriots by the millions, have arrived in Washington, D.C, carrying banners of
support for the greatest President the world has ever known.


Bit if We must...



Many of Us will return on January 19, 2021, carrying Our weapons, in support of Our nation's resolve, towhich
the world will never forget!!!


We will come in numbers that no standing army or police agency can match. However, the police are NOT
Our enemy, unless they choose to be!



All who will not stand with the American Patriots... or who cannot stand with Us., then, that would be a
good time for YOU to take a few vacation days.


The American Patriot
